Citation Nr: 1421213	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-47 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1973 to April 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Evidence associated with the claims file after the November 2010 statement of the case but before certification of the appeal to the Board is not relevant.  The fact of the existence of a current disability was well established by the evidence of record at the time of the statement of the case.  Thus, it was unnecessary for the RO to issue a supplemental statement of the case in response to the evidence in connection with the current appeal.  See 38 C.F.R. § 19.37 (2013). 

The Veteran was afforded a Travel Board hearing before the undersigned in April 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In April 2012, the Veteran's representative submitted evidence in connection with a "[p]ending claim for service connection for [a] psychiatric condition."  The issue of entitlement to service connection for a psychiatric condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted upon the Veteran's entrance into service.

2.  The probative evidence of record shows that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in severity during service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R.§3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in December 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess. 

VA has acquired the Veteran's VA, service and private treatment records to assist with the claim.  In January 2010 VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the VA examination report is thorough in that it discusses pertinent evidence of record, both lay and medical.  As the VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains findings regarding the Veteran's hearing loss supported by the evidence, to include clinical data, the Board finds the examination report adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Statutes and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts service connection for bilateral hearing loss on the basis that he developed the condition due to in-service, non-combat-related acoustic trauma.  The Veteran demonstrated a bilateral hearing loss disability for VA purposes on audiometric testing completed at a January 2010 VA examination.  Also, the Veteran's DD-214 indicates the Veteran served as a Pershing missile crewmember.  This MOS has been identified as an occupation where there is a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

The Veteran's December 1972 pre-enlistment examination report, however, reflects that the Veteran entered service with a bilateral hearing impairment for VA purposes.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
NA
45
LEFT
10
10
30
NA
50

No thresholds were reported in the 6000 and 8000 Hertz levels.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b). 

The evidence of record indicates that the Veteran's hearing loss was noted on entrance examination.  Thus, the presumption of soundness does not attach in this case. 38 C.F.R. § 3.304(b).  If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish that the disorder underwent an increase in severity during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417.

Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service. 38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran's April 1975 separation examination reflects that the Veteran continued to experience some degree of hearing loss bilaterally.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
NA
30
LEFT
10
10
20
NA
35

Thresholds were also reported in the 6000 and 8000 Hertz as follows:




HERTZ



6000
8000



RIGHT
30
40



LEFT
35
50




The evidence of record does not show that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during his active service, thus the presumption of aggravation does not attach in this case. See 38 U.S.C.A. § 1153.  The April 1975 separation examination indicates no worsening threshold shift but rather showed improved thresholds.  The Board notes that during the induction and separations examination, pure tone thresholds at 3000 Hz were not reported.  However, no other medical evidence of record indicates that the Veteran's hearing worsened in service, including documentation of the Veteran's hearing at 3000 Hz.  In sum, the weight of the evidence demonstrates that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in severity during active service.

In so finding, the Board further explains that on VA audiology examination in January 2010, the Veteran reported the following:

Serving in a missile unit firing team and working in a power station, exposed [him] to turbine engines, which supplied power to the base and operations.  He would work around turbine engines for one and half to 3 hour shifts...He recalls that he would often experience temporary hearing loss and ringing in the ears following exposure to the turbine engines.  

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  In so finding, the examiner noted:

A bilateral moderate degree of hearing loss at 4000 Hz was recorded at his entry exam, revealing a pre-existing hearing loss.  6000 Hz and 8000Hz thresholds were not recorded at entry, but considering a moderate degree of hearing loss at 4000 Hz, it is likely that there was also some degree of hearing loss at 6000 and 8000 Hz.  At his 1975 exit exam, thresholds at 4000Hz actually improved slightly but there remained a mild degree of hearing loss at 4000 Hz, with a mild to moderate degree of hearing loss 6000-8000Hz.  However, since 6000 Hz and 8000 Hz were not recorded at entry, it cannot be known if there was any shift in hearing at these thresholds when comparing to his 1975 exit exam.  But because there was a pre-existing hearing loss, with no clear shift in threshold at 4000 Hz, an opinion of "less likely than not" is given.  Although his 1974 "separation" exam was "WNL," there are no recorded threshold values and since there are clear 1972 and 1975 results, the 1974 results are not considered in this examiner's opinion.   

The January 2010 VA examiner's opinion is consistent with the findings noted in the service treatment records and based on sound medical principles.  Thus, the Board places great evidentiary value on the opinion.  

In contrast, in a November 2010 private opinion, a private audiologist indicated that the Veteran had bilateral severe sensorineural hearing loss in the mid and high frequencies.  The audiologist stated the following:

The patient worked with missile systems and was in charge of a turbine engine generator which was used to power the missiles.  He was exposed to tremendously loud engine noise without hearing protection for hours at a time.  He remembers that after turning down the generator his ears would ring for several hours and his hearing was dampened for several hours; this exposure occurred more than 200 times in his 2 years of working with the guided missile system....  Reviewing his intake and discharge audiograms the patient did have a moderate high-frequency loss at 8000Hz bilaterally in December "1973" [sic], at discharge in April 1975 the patient had a moderate hearing loss at 4000 and 6000Hz in addition to loss at 8000Hz.  

The private audiologist opined that "given the documented [] worsening of the patient's hearing at a young age by the audiograms of the 1970s and a history of his significant noise exposure there is no doubt that the main cause of the patient's present hearing loss and tinnitus was due to his military exposure.  Obviously there has also been some worsening because of degeneration with aging."  While the audiologist does opine that the Veteran's current hearing loss is related to service, his opinion is based on an inaccurate factual premise.  When comparing the induction examination with the separation examination there is in fact no "documented worsening" as claimed by the private audiologist.  Also, no thresholds were reported at 8000 Hz at the induction examination much less moderate high frequency loss at that level as claimed by the private audiologist.  Thus, as the underlying basis for the positive opinion is based on an inaccurate factual premise, this significantly lessens the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (providing that a medical opinion based upon an inaccurate factual premise has no probative value). 

For these reasons, the Board finds that the probative medical opinion evidence shows that the hearing loss did not undergo a permanent increase in severity during service.  While the Veteran contends that he experienced hearing problems in service, his competent and credible lay evidence is outweighed by the probative service treatment records contemporaneous to his service and the probative unfavorable medical opinion evidence.   

As the Board finds that the probative evidence of record shows that the Veteran's pre-existing hearing loss underwent no increase in disability during service, the presumption of aggravation does not attach.  Accordingly, as the preponderance of the evidence is against this claim for service connection for hearing loss on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing is denied.


REMAND

At the January 2010 VA examination, the Veteran stated that he recalled he would often experience ringing in the ears following noise exposure to the turbine engines.
He maintained that up to three to four years ago, his tinnitus was only on an occasional basis; since then he had experienced the tinnitus constantly but mostly at night and when in quiet environments.  In regard to the Veteran's tinnitus, the examiner only stated that "tinnitus is commonly associated with hearing loss."  While the January 2010 VA examiner indicates tinnitus is a symptom of hearing loss, his rationale does not explain why the Veteran's tinnitus is not related to service.  Accordingly, the Board finds that the examination report should be returned to the examiner for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his tinnitus disability since service.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).  The Veteran should also be advised that in the alternative, he can provide records of treatment.

2.  Return the examination report and claims file to the examiner who conducted the January 2010 VA examination (or another appropriate examiner if unavailable) for an addendum opinion on the Veteran's tinnitus disability claim.  While the examiner found that "[t]innitus is commonly associated with hearing loss," the examiner must also specifically address the following question:

Is it at least as likely as not (i.e., 50/50 degree of probability or higher), that any current tinnitus disability is etiologically related to in-service military noise exposure?  The Veteran contends that he experienced ringing in the ears following noise exposure to turbine engines, and that up to three to four years ago, his tinnitus was only on an occasional basis but since then, he had experienced tinnitus constantly. 

The examiner is requested to provide a thorough rationale for the opinion provided.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3. After the development requested above has been completed, the AMC/RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


